

116 S837 IS: Savings for Ser­vice­mem­bers Act
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 837IN THE SENATE OF THE UNITED STATESMarch 14, 2019Ms. Klobuchar (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to decrease the distance away from home required for a
			 member of a reserve component of the Armed Forces to be eligible for the
			 above-the-line deduction for travel expenses.
	
 1.Short titleThis Act may be cited as the Savings for Ser­vice­mem­bers Act. 2.Decrease in required distance away from home for above-the-line deduction for travel expenses of members of a reserve component of the Armed Forces (a)In generalSection 62(a)(2)(E) of the Internal Revenue Code of 1986 is amended by striking 100 miles and inserting 50 miles.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.